Case 20-65841-lrc          Doc 94       Filed 06/29/20 Entered 06/29/20 19:47:15                    Desc Main
                                        Document      Page 1 of 12


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

    In re:
                                                                   Chapter 11
    IFS SECURITIES, INC.,
                                                                   Case No. 20-65841-LRC
             Debtor.


 OBJECTION OF INTL FCSTONE FINANCIAL, INC. TO DEBTOR’S MOTION TO
APPROVE COMPROMISE AND SETTLEMENT OF CLAIMS AGAINST IFS GROUP,
          INC., IFS ADVISORY, LLC, AND ALEXYS MCKENZIE

             INTL FCStone Financial, Inc. (“INTL”), by and through undersigned counsel, hereby

objects (this “Objection”) to the Debtor’s Motion to Approve Compromise and Settlement of

Claims Against IFS Group, Inc., IFS Advisory, LLC, and Alexys McKenzie (Doc. 69) (the

“Settlement Motion”)1 filed by IFS Securities, Inc., as debtor and debtor-in-possession (the

“Debtor”) in the above-captioned chapter 11 proceeding (the “Case”). In support of this

Objection, INTL states as follows:

                                         JURISDICTION AND VENUE

             1.    The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334.

             2.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

             3.    The bases for the relief requested herein are § 105(a) of title 11 of the United

States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).




1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them by the Settlement
Motion.
Case 20-65841-lrc       Doc 94     Filed 06/29/20 Entered 06/29/20 19:47:15            Desc Main
                                   Document      Page 2 of 12


                                          BACKGROUND

       4.      On April 24, 2020, the Debtor filed the above-styled chapter 11 bankruptcy case (this

“Case”).

       5.      Before closing its doors in August 2019 and withdrawing its registration with SEC

approval on February 28, 2020, the Debtor was a registered securities broker-dealer and member

of FINRA. Before the Debtor ceased operating, INTL was one of IFS’s clearing brokers for

securities transactions, including clearing transactions in Treasury securities.

       6.      As previously noted, the Debtor and INTL are parties to that certain Introducing

Broker Dealer Tri-Party Clearing Agreement entered on or about June 9, 2008 (the “Clearing

Agreement”). (Doc. 26-1 at ¶ 23; Doc. 26-2 at Ex. A § 12(d)).

       7.      On or about March 5, 2020, the Debtor filed its Statement of Claim (the

“Arbitration Claim”) against INTL, thereby commencing that certain Financial Industry

Regulatory Authority (“FINRA”) arbitration proceeding styled IFS Securities, Inc. v. INTL

FCStone Financial, Inc., FINRA Dispute Resolution Arbitration No. 20-00751 (Mar. 5, 2020)

(the “Pending Arbitration”). (See Doc. 26, 1). On May 29, 2020, INTL filed its Answer to

Claimant’s Statement of Claim, Counterclaim Against IFS Securities Inc., and Respondent’s

Third-Party Claim Against Alex McKenzie after obtaining stay relief from this Court (the “INTL

Answer”). (See Doc. 57). As set forth in the INTL Answer, INTL, inter alia, vigorously disputes

the Debtor’s claims and asserts a counterclaim and cross-claim against the Debtor and Alexys

McKenzie (the Debtor’s CEO) (“McKenzie”), respectively, seeking damages in the amount of

$1,320,651.23.    In connection therewith, INTL filed a proof of claim in the amount of

$1,320,651.23 against the Debtor’s bankruptcy estate on June 10, 2020. (See Claim 6).

       8.      On May 14, 2020, the Debtor filed its Combined Disclosure Statement and Plan

of Liquidation (the “Plan”), pursuant to which the Debtor proposes, inter alia, to liquidate its


                                                 2
Case 20-65841-lrc       Doc 94     Filed 06/29/20 Entered 06/29/20 19:47:15            Desc Main
                                   Document      Page 3 of 12


assets for the benefit of its bankruptcy estate. As set forth in the Plan, one of the primary assets

to be liquidated for the benefit of the Debtor’s estate is a claim against its parent company, IFS

Group, Inc. (“Group”). The Debtor’s Plan, as subsequently amended (See Doc. 73), has not been

scheduled for confirmation as of the date of this Objection and, per the court’s recent comments,

will not be scheduled until after the court has adjudicated the Objecting Creditors’ (as hereinafter

defined) Trustee Motion (as hereinafter defined).

       9.      On June 10, 2020, the Debtor filed its Settlement Motion, seeking authority to

compromise and settle claims against Group, IFS Advisory, LLC (“Advisory”), and McKenzie

(together with Group and Advisory, the “Insiders”) pursuant to the terms and provisions of the

Settlement Agreements attached to the Settlement Motion as Exhibits B (Settlement Agreement

with Group), C (Settlement Agreement with Advisory, and D (Settlement Agreement with

McKenzie) (collectively, the “Settlement Agreements”, each, a “Settlement Agreement”). Each

of the Settlement Agreements was executed by McKenzie on behalf of each of the Insiders.

       10.     As the Debtor’s CEO, McKenzie is an insider of the Debtor as that term is defined

in the Bankruptcy Code. See 11 U.S.C. § 101(31). Group “is the current owner of the equity

interests in the” Debtor, and “McKenzie and others own IFS Group. McKenzie owns the greatest

number of shares of IFS Group of any single owner.” (Doc. 10, ¶ 13). Accordingly, Group

appears to be an insider of the Debtor, as that term is defined by the Bankruptcy Code. The

Debtor has not disclosed its relationship with Advisory; however, based upon the Debtor’s

proposed Settlement Agreement with Advisory, which proposes to settle a preference claim

against Advisory that accrued during the one-year look back period for preferential insider

transactions (See 11 U.S.C. § 547(b)(4)(B)), it is apparent that Advisory is also an insider of the

Debtor.




                                                 3
Case 20-65841-lrc          Doc 94       Filed 06/29/20 Entered 06/29/20 19:47:15                   Desc Main
                                        Document      Page 4 of 12


        11.      In its Settlement Motion, the Debtor summarizes its proposal to settle and

compromise its claims against the Insiders as follows:

                     − Group will make payments totaling $1,000,000.00 in
                       settlement of all claims held by the estate. Provided that
                       Group performs its obligations under the settlement
                       agreement, it shall receive a release of claims. After the
                       initial $300,000 payment, Group will make seven yearly
                       payments of $100,000 apiece. After the initial payment,
                       Group shall have the right to prepay the balance of the
                       payments in exchange for a 25% discount of the amounts
                       outstanding.

                     − Advisory will make payments totaling $70,715.00 in
                       settlement of all claims held by the estate. Provided that
                       Advisory performs its obligations under the settlement
                       agreement, it shall receive a release of claims. After the
                       initial $10,102 payment, Advisory make six yearly
                       payments of $10,102. Advisory shall have the right to
                       prepay the balance of the payments in exchange for a 25%
                       discount of the amounts outstanding.

                     − McKenzie will make a payment of $50,000.002 in
                       settlement of all claims held by the estate. Further,
                       McKenzie will provide assistance to the bankruptcy estate
                       in prosecuting claims against third parties. Provided that
                       McKenzie performs his obligations under the settlement
                       agreement, he shall receive a release of claims.

(Doc. 69, 3–4).

        12.      As set forth in the Settlement Motion and each of the Settlement Agreements, the

proposed settlement amounts are based upon the amounts of transfers the Debtor made to the

Insiders during the one-year look back period for preference payments made to insiders of the

Debtor under 11 U.S.C. § 547. Although the Debtor asserts that these settlement amounts were

only reached by its Chief Restructuring Officer, Marshall Glade (“CRO”), “[a]fter negotiations

and discovery, [as well as] a review of the defenses asserted by the [Insiders]”, it is unclear from


2
  INTL notes that this amount is less than 10% of the Debtor’s transfers to Mr. McKenzie during the year preceding
the Petition Date.



                                                        4
Case 20-65841-lrc         Doc 94      Filed 06/29/20 Entered 06/29/20 19:47:15                   Desc Main
                                      Document      Page 5 of 12


the Settlement Motion and the Settlement Agreements exactly what the scope of Mr. Glade’s

investigation and discovery was and whether Mr. Glade’s investigation of claims against the

Insiders extended beyond the one-year look back period for preferential insider transactions to

capture, for example, potential fraudulent transfers to the Insiders that could be prosecuted for

the benefit of the Debtor’s estate pursuant to 11 U.S.C. §§ 544 and 548. While it is entirely

possible the Debtor’s CRO conducted a fulsome investigation into such claims for the benefit of

the Debtor’s estate, the record before the Court simply does not support this conclusion. This is

particularly troubling in light of the Joint Motion by Creditors R. Bryan Edwards and Craig

Walker for Appointment of a Trustee Pursuant to 11 U.S.C. §§ 1104(a)(1) and 1104(a)(2) (the

“Trustee Motion”) (Doc. 67), wherein alleged creditors R. Bryan Edwards and Craig Walker (the

“Objecting Creditors”) assert, inter alia, that McKenzie—CEO of the Debtor, who obviously

negotiated his Settlement Agreement with the Debtor and appears to have been responsible for

negotiating the Settlement Agreements on behalf of Group and Advisory based upon his

signatures affixed thereto—engaged in fraudulent behavior vis-à-vis the Debtor, resulting in a

multi-million dollar loss to the Debtor.3 The court has scheduled the trial of the Trustee Motion

for July 29-30, 2020.

        13.      Additionally, as set forth above, the proposed Settlement Agreements with Group

and Advisory each include a 25% prepayment discount for amounts owing thereunder after

payment of the Initial Payment (as that term is defined in the Group and Advisory Settlement

Agreements) in each case.          It is unclear whether this prepayment discount is limited in

availability to a scenario in which the relevant Insider desires to prepay the entire remaining




3
 INTL has not joined with the Objecting Creditors in the Trustee Motion. However, INTL reserves the right to do
so.



                                                      5
Case 20-65841-lrc       Doc 94     Filed 06/29/20 Entered 06/29/20 19:47:15              Desc Main
                                   Document      Page 6 of 12


balance under its Settlement Agreement, or if it is also available to the relevant Insider in relation

to any single yearly payment after the Initial Payment is made. If the latter, it appears Group

and Advisory may take advantage of this discount by simply remitting each yearly payment

owing under their respective Settlement Agreements a mere one (1) day prior to the due date

thereof, all but guaranteeing that Group and Advisory will be receiving this 25% discount

without any corresponding benefit to the Debtor’s estate. What’s more, the proposed Settlement

Agreements with Group and Advisory provide seven (7) and six (6) year repayment periods,

respectively, without any explanation as to why such lengthy repayment periods are necessary

and appropriate. Perhaps this is simply the best Group and Advisory can do based on their

current financial situations and therefore these proposed repayment periods are appropriate. But

what if Group and Advisory have the financial wherewithal to make full lump sum settlement

payments now? In that case, why should INTL or any other estate creditor be forced to wait

upwards of seven (7) years to receive their pro rata portion of these payments, particularly where

the settlement agreements do not contemplate the payment of interest despite the lengthy

payment term?

       14.     Lastly, each of the Settlement Agreements provides that the Insiders shall receive

a release of any and all claims the Debtor and its estate may have against them in the event the

Insiders timely satisfy their payment obligations thereunder.          Curiously though, only the

Settlement Agreement with McKenzie includes a mutual release in favor of the Debtor and its

estate; neither the Group Settlement Agreement nor the Advisory Settlement Agreement includes

a release of any claims those entities may have against the Debtor’s estate. The Debtor fails to

explain why its proposed Settlement Agreements with Group and Advisory fail to include mutual




                                                  6
Case 20-65841-lrc          Doc 94       Filed 06/29/20 Entered 06/29/20 19:47:15                    Desc Main
                                        Document      Page 7 of 12


releases, which would obviously inure to the benefit of the Debtor’s estate to the extent those

entities have claims against the Debtor.

        15.      INTL is attempting to obtain discovery from the Debtor and its CRO to address

these issues. 4 In the event INTL obtains discovery from the Debtor and its CRO which confirms

that the proposed Settlement Agreements represent fair and equitable compromises that are in

the best interest of the estate, INTL reserves the right to withdraw this Objection.

I.      The Court should deny the Debtor’s Settlement Motion.

        Bankruptcy Rule 9019 requires court approval for a trustee or debtor-in-possession to

settle a claim or cause of action that belongs to the estate. Fed. R. Bankr. P. 9019(a). The Supreme

Court has instructed bankruptcy courts to make an informed, independent judgment as to whether

a proposed settlement is “fair and equitable” and in the best interests of the estate. Protective

Committee for Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414,

424 (1968), reh. denied, 391 U.S. 909 (1968). In the Eleventh Circuit, courts evaluate a proposed

settlement by considering the following factors:

                 (a) The probability of success in the litigation;

                 (b) the difficulties, if any, to be encountered in the matter of
                     collection;

                 (c) the complexity of the litigation involved, and the expense,
                     inconvenience and delay necessarily attending it; and



4
 Counsel to the Objecting Creditors has scheduled a deposition of Mr. Glade for Tuesday, June 30, 2020.
Undersigned counsel to INTL communicated with counsel to IFS to determine whether IFS and Mr. Glade would
be amenable to undersigned counsel actively participating in this deposition to address questions it has vis-à-vis
the proposed Settlement Agreements in order to avoid any duplication of time and expense—and to potentially
eliminate the need for the filing of this Objection. Counsel to IFS informed undersigned counsel that it would
permit INTL to actively participate in the scheduled deposition, but only on the condition that INTL would not be
allowed to use any of Mr. Glade’s deposition testimony for impeachment purposes in any other proceeding, if
necessary. INTL is unwilling to consent to such an arbitrary and (assuming Mr. Glade intends to testify truthfully)
unnecessary condition. Accordingly, INTL is proceeding with this Objection and will pursue necessary discovery
from the Debtor and Mr. Glade.



                                                        7
Case 20-65841-lrc       Doc 94     Filed 06/29/20 Entered 06/29/20 19:47:15             Desc Main
                                   Document      Page 8 of 12


                (d) the paramount interest of the creditors and a proper deference
               to their reasonable views in the premises.

Wallis v. Justice Oaks II, Ltd. (In re Justice Oaks II, Ltd.), 898 F.2d 1544, 1549 (11th Cir.1990).

“Courts consider these factors to determine ‘the fairness, reasonableness and adequacy of a

proposed settlement agreement.’ ” Chira v. Saal (In re Chira), 567 F.3d 1307, 1312–1313 (11th

Cir.2009) (quoting Martin v. Kane (In re A & C Prop.), 784 F.2d 1377, 1381 (9th Cir.1986)).

Additionally, this court has noted that:

               [t]here can be no informed and independent judgment as to whether
               a proposed compromise is fair and equitable until the bankruptcy
               judge has apprised [her]self of all facts necessary for an intelligent
               and objective opinion of the probabilities of ultimate success should
               the claim be litigated. Further, the judge should form an educated
               estimate of the complexity, expense, and likely duration of such
               litigation, the possible difficulties of collecting on any judgment
               which might be obtained, and all other factors relevant to a full and
               fair assessment of the wisdom of the proposed compromise.

In re Diplomat Const., Inc., 454 B.R. 917, 920 (Bankr. N.D. Ga. 2011) (J. Diehl) (quoting

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S. 414, 424,

88 S.Ct. 1157, 20 L.Ed.2d 1 (1968)). “The court is neither to ‘rubber stamp’ the [debtor-in-

possession’s] proposals nor to substitute its judgment for the [debtor-in-possession’s], but rather

to ‘canvass the issues’ and determine whether the settlement falls ‘below the lowest point in the

range of reasonableness.’” Diplomat, 454 B.R. at 920-21 (quoting In re W.T. Grant Co., 699 F.2d

599, 608 (2d Cir.1983)). Further, where, as here, the proposed compromises are with insiders of

the debtor, such compromises should be subjected to heightened scrutiny in order to confirm

they are the result of arm’s-length bargaining and are in the best interest of the estate. See, In re

Drexel Burnham Lambert Grp., Inc., 134 B.R. 493, 497 (Bankr. S.D.N.Y. 1991) (“We subjected

the agreement to closer scrutiny because it was negotiated with an insider, and hold that closer

scrutiny of insider agreements should be added to the cook book list of facts that courts use to



                                                 8
Case 20-65841-lrc           Doc 94      Filed 06/29/20 Entered 06/29/20 19:47:15                     Desc Main
                                        Document      Page 9 of 12


determine whether a settlement is fair and reasonable.”); In re Present Co., Inc., 141 B.R. 18

(Bankr. W.D.N.Y. 1992) (denying motion to approve compromise with insiders where, despite

debtor’s and insiders’ position that the objecting creditor’s objection was baseless and that the

court should simply trust them, the record did not confirm fulsome investigation of claims and

objecting creditors had not been given sufficient opportunity to explore reasonableness of

proposed compromise).

        While the evidence before the court and creditors of the estate may ultimately confirm

that the proposed Settlement Agreements with the Insiders are fair, equitable, and in the best

interest of the Debtor’s estate, the current record before the court is insufficient to support such

a finding. This is especially so in light of the Debtor’s acknowledgement that its claim against

Group is one of the primary sources of funding for its Plan, as well as the allegations of fraud

asserted by the Objecting Creditors against McKenzie in the Trustee Motion (which is currently

scheduled to be tried by the court after the court’s July 16 hearing scheduled for the Settlement

Motion).5 As set forth above, the only evidence the Debtor has offered in support of its

Settlement Motion are naked assertions (not even a declaration signed under penalty of perjury

or a supporting affidavit) that the Debtor has obtained “discovery” from the Insiders and that the

Debtor and/or its CRO engaged in arm’s-length negotiations with the Insiders (the CEO of the

Debtor or entities on whose behalf the Debtor’s CEO signed). There is zero evidence of the

actual scope of the Debtor’s and/or its CRO’s investigation of potential claims against the

Insiders, including but not limited to evidence of the specific documents the Debtor and/or its

CRO reviewed and how far back in time the Debtor’s and/or its CRO’s review stretched. Without



5
 In light of this fact, and in light of the fact that the Debtor’s Plan has not yet been scheduled for confirmation,
INTL asserts that it may be appropriate to continue the hearing of the Settlement Motion until some time after the
Court has ruled on the Trustee Motion.



                                                         9
Case 20-65841-lrc       Doc 94     Filed 06/29/20 Entered 06/29/20 19:47:15            Desc Main
                                   Document     Page 10 of 12


more, neither the Court nor INTL (nor, for that matter, any other creditors of the Debtor’s estate)

can determine whether the proposed Settlement Agreements are fair, equitable, and in the best

interest of the Debtor’s estate.

          Additionally, as set forth above, it is unclear exactly how the mechanics of the

prepayment discounts set forth in the Group and Advisory Settlement Agreement will work, if

approved. Because the available prepayment discount is significant (25%), and because there is

a possibility that this benefit provided to Group and Advisory will not result in a corresponding

benefit to creditors of the estate, including INTL, creditors deserve clarity on this point to

determine whether this prepayment discount is, in fact, in the best interest of the estate. The

same is true for the proposed lengthy repayment periods provided to Group and Advisory.

          INTL also asserts that the Debtor needs to explain why only one of the Settlement

Agreements with the Insiders—the McKenzie Settlement Agreement—includes a mutual

release. If neither Advisory nor Group has a claim against the Debtor’s estate, then this may be

a moot point. However, if both of these entities hold claims against the Debtor’s estate, then

such claims stand to dilute any recoveries to unsecured creditors, which means a release of those

entities’ claims would be valuable to, and in the best interest of, the Debtor’s estate.

          Ultimately, there are simply too many unknowns at this time for the court to determine

whether the proposed Settlement Agreements with the Insiders satisfy the tests articulated above.

Perhaps the Debtor and its CRO will produce additional evidence sufficient to support their

position that the proposed Settlement Agreements are fair, equitable, and in the best interest of

the Debtor’s estate. Until then, INTL asserts that the Debtor’s Settlement Motion should be

denied.




                                                10
Case 20-65841-lrc   Doc 94   Filed 06/29/20 Entered 06/29/20 19:47:15      Desc Main
                             Document     Page 11 of 12


      Dated: June 29, 2020

                                         /s/Ryan D. Thompson
                                         Ryan D. Thompson
                                         Attorney for INTL FCStone Financial, Inc.


OF COUNSEL:
Ryan D. Thompson
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, Alabama 35203
Telephone: (205) 254-1854
Facsimile:   (205) 254-1999
Email:       rthompson@maynardcooper.com




                                        11
Case 20-65841-lrc       Doc 94    Filed 06/29/20 Entered 06/29/20 19:47:15            Desc Main
                                  Document     Page 12 of 12


                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 29, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record, and on the following:

 John D. Elrod                                    Jonathan S. Adams
 GREENBERG TRAURIG, LLP                           OFFICE OF THE U.S. TRUSTEE
 3333 Piedmont Road, NE                           362 Richard Russell Building
 Suite 2500                                       75 Ted Turner Drive
 Atlanta, Georgia 30305                           Atlanta, Georgia 30303
 Telephone: (678) 553-2259                        Telephone:     (404) 331-4437
 Facsimile:    (678) 553-2269                     Email:         jonathan.s.adam@usdoj.gov
 Email:        elrodj@gtlaw.com

 Proposed Counsel for the Debtor                  Counsel for U.S. Trustee


 Lucas W. Andrews                                 John A. Thomson, Jr.
 WATSON SPENCE LLP                                ADAMS & REESE LLP
 Georgia Bar No. 019533                           3424 Peachtree Road, NE, Ste. 1600
 999 Peachtree Street NE                          Atlanta, Georgia 30326
 Suite 1130                                       Telephone: (470) 427-3706
 Atlanta, Georgia 30309                           Facsimile:    (404) 500-5975
 Telephone: (678) 433-6756                        Email:         john.thomson@arlaw.com
 Email:        landrews@watsonspence.com

 Counsel for R. Bryan Edwards                     Counsel for Citadel Securities, LLC

       I further certify that I have served the foregoing via U.S. First Class mail, postage
prepaid, and via email on the following:
Craig Walker
650 Glenbarrett Court NE
Marietta, Georgia 30066
Telephone: (404) 416-9065
Email:        craig.walkeratl@gmail.com

Pro Se

                                                 /s/Ryan D. Thompson
                                                 Of Counsel




                                                12
